       Case: 3:21-cv-50122 Document #: 1 Filed: 03/17/21 Page 1 of 3 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION


JOANNE KURIA,                                       )
                                                    )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  )        Case No. 21-cv-50122
                                                    )
ROZLIN FINANCIAL GROUP, INC. and                    )
WILLIAM MARSHALL, d/b/a “SHOW’                      )
OFF FITNESS,”                                       )
                 Defendants.                        )


                                         NOTICE OF REMOVAL

                 Defendants, Rozlin Financial Group, Inc. (“Rozlin”) and William Marshall d/b/a “Show Off

Fitness” (“Marshall”) (collectively, “Defendants”), hereby files their Notice of Removal for the above-

captioned case to this Court, and in support of this removal, respectfully states as follows:

        1.       Defendant Rozlin and Defendant Marshall are named as defendants in Civil Action No.

2020LM000299 filed in the Circuit Court for the Twenty-Third Judicial Circuit, DeKalb County, Illinois,

styled Joanne Kuria v. Rozlin Financial Group, Inc. and William Marshall, d/b/a “Show Off Fitness,” (“the

State Court Action”).

        2.       The Petition in the State Court Action was filed with the Clerk of the Circuit Court for the

Twenty-Third Judicial Circuit, DeKalb County, Illinois, on or about December 10, 2020. Pursuant to 28

U.S.C. § 1446(a), copies of all process, pleadings and orders served upon Defendants in the State Court

Action are attached hereto as Exhibit A.

        3.       In the State Court Action, Plaintiff alleges that Defendants violated a federal statute, the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.



                                                        1
       Case: 3:21-cv-50122 Document #: 1 Filed: 03/17/21 Page 2 of 3 PageID #:2




        4.       Any civil action is removable if the plaintiff could have originally brought the action in

federal court. See, 28 U.S.C. § 1441(a).

        5.       Under 28 U.S.C. § 1331 this Court has original federal question jurisdiction over Plaintiff’s

FDCPA claims.

        6.       Accordingly, pursuant to 28 U.S.C. § 1441(a), Defendants have the right to remove the State

Court Action to this Court, without regard to the citizenship or residency of the parties or the amount in

controversy.

        7.       Defendants were formally served with the Summons and Petition on February 19, 2021.

This removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

        8.       By this Notice of Removal, Defendants do not waive any defense, jurisdiction or otherwise,

which it may possess. Defendants also do not concede that Plaintiff has stated a claim against it.


        WHEREFORE, in accordance with the authorities set forth above, Defendants hereby remove this

action from the Circuit Court for the Twenty-Third Judicial Circuit, DeKalb County, Illinois, to the United

States District Court for the Northern District of Illinois, Eastern Division.


 Dated: March 17, 2021                                      /s/ Nicole M. Strickler
                                                            Nicole M. Strickler (IL 6298459)
                                                            Messer Strickler, Ltd.
                                                            225 W. Washington St., Ste. 575
                                                            Chicago, IL 60606
                                                            312-334-3469
                                                            312-334-3473 (fax)
                                                            nstrickler@messerstrickler.com




                                                        2
       Case: 3:21-cv-50122 Document #: 1 Filed: 03/17/21 Page 3 of 3 PageID #:3




                                      CERTIFICATE OF SERVICE

        I hereby certify that on March 17, 2021, I electronically filed the foregoing with the Clerk of the

District Court using the CM/ECF system, which will send notification of such filing to the attorneys of record.



                                                                    /s Nicole M. Strickler
                                                                    Nicole M. Strickler
                                                                    MESSER STRICKLER, LTD.
                                                                    225 West Washington, Suite 575
                                                                    Chicago, Illinois 60606
                                                                    312.334.3442 (direct)
                                                                    312.334.3469 (main)
                                                                    nstrickler@messerstrickler.com




                                                      3
